 
EXHIBIT 10.6
 
XTO ENERGY INC.
OUTSIDE DIRECTORS SEVERANCE PLAN
 
WHEREAS, the Board of Directors of XTO Energy Inc., a Delaware corporation (the
“Company”) recognizes that the current business environment makes it difficult
to attract and retain highly qualified outside directors; and
 
WHEREAS, the Company recognizes that its outside directors will be significantly
involved in evaluating or negotiating any offers, proposals, or other
transactions which could result in a change in control of the Company and
believes that it is in the best interest of the Company and its stockholders for
such outside directors to be in a position, free from personal financial
considerations, to assess objectively and pursue aggressively the interests of
the Company and its stockholders in making such evaluations and carrying on such
negotiations;
 
NOW, THEREFORE, in order to fulfill the above purposes, the following plan has
been developed and is hereby adopted.
 
ARTICLE I
ESTABLISHMENT OF PLAN
 
Effective as of August 20, 2002 (the “Effective Date”), the Company hereby
establishes a severance compensation plan known as the XTO Energy Inc. Outside
Directors Severance Plan, as set forth in this document.
 
ARTICLE II
DEFINITIONS
 
As used herein, the following words and phrases shall have the following
respective meanings unless the context clearly indicates otherwise.
 
2.1    Board.    The Board of Directors of the Company.
 
2.2    Cash Retainer.    The annual cash retainer in effect immediately prior to
a Change in Control that is paid to the Outside Director for the Outside
Director’s performance of services to the Company in the capacity of an Outside
Director.
 
2.3    Change in Control.    A “Change in Control” shall mean any one of the
following:
 
(a)    “Continuing Directors” no longer constitute a majority of the Board; the
term “Continuing Director” means any individual who is a member of the Board on
the Effective Date or was nominated for election as a director by, or whose
nomination as a director was approved by, the Board with the affirmative vote of
a majority of the Continuing Directors;



1



--------------------------------------------------------------------------------

 
(b)    any person or group of persons (as defined in Rule 13d-5 under the
Securities Exchange Act of 1934, as amended (“Exchange Act”) together with such
person’s or group’s affiliates, becomes the beneficial owner, directly or
indirectly, of 25% or more of the voting power of the Company’s then outstanding
securities entitled generally to vote for the election of the Company’s
directors;
 
(c)    the merger or consolidation to which the Company is a party if the
shareholders of the Company immediately prior to the effective date of such
merger or consolidation have beneficial ownership (as defined in Rule 13d-3
under the Exchange Act) of less than 50% of the combined voting power to vote
for the election of directors of the surviving corporation or other entity
following the effective date of such merger or consolidation; or
 
(d)    the sale of all or substantially all of the assets of the Company.
 
Notwithstanding the foregoing provisions of this Section 2.3, if an Outside
Director’s services as an Outside Director are involuntary terminated prior to
the date on which a Change in Control occurs, and it is reasonably demonstrated
that such termination (i) was at the request of a third party who has taken
steps reasonably calculated to effect a Change in Control or (ii) otherwise
arose in connection with a Change in Control, then for all purposes hereof, such
termination shall be deemed to have occurred immediately following a Change in
Control.
 
2.4    Company.    XTO Energy Inc., a Delaware corporation.
 
2.5    Outside Director.    A member of the Board or an advisory member of the
Board who is not an employee of the Company.
 
2.6    Plan.    This XTO Energy Inc. Outside Directors Severance Plan, as
amended from time to time.
 
2.7    Performance Share Value.    The number of performance shares most
recently granted to each director as part of their annual compensation pursuant
to the XTO Energy Inc. 1998 Stock Incentive Plan, or any successor or
replacement plan, multiplied by the closing price of the Company’s common stock
on the day on which a Change in Control occurs (or, if such common stock is not
traded on the day the Change in Control occurs, on the day on which such common
stock last traded prior to the Change in Control).
 
ARTICLE III
TERMINATION OF SERVICE AFTER A CHANGE IN CONTROL
 
3.1    Right to Payment.    Upon a Change in Control an Outside Director shall
be entitled to receive and the Company shall pay the Outside Director a
severance payment in an amount equal to three times the sum of the Outside
Director’s Cash Retainer and the Performance Share Value.
 
3.2    Form and Time of Payment.    The severance payment described in Section
3.1 hereof shall be paid to the Outside Director in a lump sum in cash less
applicable tax withholding within thirty days after the date of a Change in
Control.



2



--------------------------------------------------------------------------------

 
ARTICLE IV
SUCCESSORS TO COMPANY
 
This Plan shall bind any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company, in the same manner and to the same extent that the
Company would be obligated under this Plan if no succession had taken place. In
the case of any transaction in which a successor would not, by the foregoing
provision or by operation of law, be bound by this Plan, the Company shall
require such successor expressly and unconditionally to assume and agree to
perform the Company’s obligations under this Plan in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession where such successor would not otherwise be
bound by this Plan shall be a breach hereof and shall entitle Outside Directors
to compensation from the Company in the same amount and on the same terms as
such Outside Directors would be entitled hereunder if the service of such
Outside Directors were involuntarily terminated as directors or advisory
directors on the date immediately after the date of the Change in Control,
except that for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the date of termination. As
used herein, the “Company” shall mean the Company as hereinbefore defined and
any successor to its business and/or assets as aforesaid which executes and
delivers the agreement provided for in this Article IV or which otherwise
becomes bound by all the terms and provisions hereof by operation of law.
 
ARTICLE V
DURATION, AMENDMENT, AND PLAN TERMINATION
 
5.1    Duration.    This Plan shall continue in effect until terminated in
accordance with Section 5.2. If a Change in Control occurs, this Plan shall
continue in full force and effect, and shall not terminate or expire, until the
later of (a) thirty days after the date of such Change in Control, or (b) the
date on which all Outside Directors who have become entitled to a severance
benefit hereunder have received all of such benefits in full.
 
5.2    Amendment and Termination.    The Plan may be terminated or amended in
any respect by resolution adopted by two-thirds of the Board; provided, however,
that no such amendment or termination of the Plan may be made if such amendment
or termination would adversely affect any right of an Outside Director who
became an Outside Director prior to the later of (a) the date of adoption of any
such amendment or termination, or (b) the effective date of any such amendment
or termination; and, provided further, that the Plan no longer shall be subject
to amendment, change, substitution, deletion, revocation, or termination in any
respect whatsoever following a Change in Control.



3



--------------------------------------------------------------------------------

 
ARTICLE VI
MISCELLANEOUS
 
6.1    Outside Director’s Legal Expenses.    To the extent permitted by law, the
Company agrees to pay, upon written demand therefor by the Outside Director, all
legal fees and expenses which the Outside Director may reasonably incur as a
result of any dispute or contest (regardless of the outcome thereof) by or with
the Company or others regarding the validity or enforceability of, or liability
under, any provision hereof, plus in each case interest at the “applicable
Federal rate” (as defined in Section 1274(d) of the Internal Revenue Code). In
any such action brought by an Outside Director for damages or to enforce any
provisions hereof, the Outside Director shall be entitled to seek both legal and
equitable relief and remedies, including, without limitation, specific
performance of the Company’s obligations hereunder, in the Outside Director’s
sole discretion.
 
6.2    Validity and Severability.    The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
6.3    The Outside Director’s Heirs, etc.    This Agreement shall inure to the
benefit of and be enforceable by the Outside Director’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees. If the Outside Director should die while any amounts
would still be payable to him or her hereunder as if the Outside Director had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms hereof to the Outside Director’s designee or,
if there be no such designee, to the Outside Director’s estate.
 
6.4    Governing Law.    The validity, interpretation, construction and
performance of the Plan shall in all respects be governed by the laws of the
State of Texas.
 
IN WITNESS WHEREOF, XTO Energy Inc. has caused these presents to be executed by
its duly authorized officer on the 20th day of August, 2002.
 
XTO ENERGY INC.
By:
  
VAUGHN O. VENNERBERG, II

--------------------------------------------------------------------------------

Name:
  
Vaughn O. Vennerberg, II
Title:
  
Executive Vice President-Administration



4